Peters, J.
Previous to the revision of the statutes, in 1821, it was repeatedly decided, by the superior court, that whenever a person stood in need of relief, and was neglected by the selectmen of the town, where the pauper resided, an individual might furnish such relief, and charge the town where such pauper resided, or was settled; and, if remuneration was refused, on proving, to the satisfaction of the court, that the relief furnished was necessary and proper, he was entitled to recover, (a) But inconveniences arising from this practice, the legislature, in May, 1821, as well to remove the necessity of individual interference, as to ensure proper relief to persons in need, by defining more precisely the duties and liabilities of select-men, provided, that “ all poor and impotent persons, who have not estate sufficient for their support, and have no relations of sufficient ability, who are obliged by law to support them, shall be provided for and supported, at the expense of the town where they belong:” And that “no individual shall have any demand against a town for supplies or assistance, furnished to a pauper, against the express direction of the select-men, nor before he has given notice to one of the select-men of the town where the pauper resides, of the condition of such pauper.” It was further provided, that “ it shall be the duty of the selectmen of every town, whenever a person, not an inhabitant of such town, residing therein, shall become poor and unable to support him or her self, to furnish such pauper such support as may be necessary, as soon as the condition of such pauper shall come to their knowledge ; and each select-man neglecting such duty, shall forfeit the sum of seven dollars, to him who shall prosecute for the same to effect.” Slat. 370. tit. 7. c. 1. s. 2. 4. 5. As the pauper resided in Tolland, when relieved, by the plaintiff; as he neglected to give notice to any one of the select*74men of that town, of the condition of the pauper; the claim of the plaintiff is groundless, and the direction of the judge was correct.
I do not advise a new trial.
The other Judges were of the same opinion.
New trial not to be granted.

 Andrus v. Glastenbury, Tolland county, February term, 1800. Chapman v. Somers, Tolland county, December term, 1803.